DETAILED ACTION
Applicant’s response, filed 21 Dec. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 10 is cancelled.
Claims 31-41 are newly added.
Claims 1-9 and 11-41 are pending.
Claims 2-5, 7-9, 14-15, 22-23, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 June 2021.
Claims 1, 6, 11-13, 16-21, 24-27, and 30-41 are rejected.

Response to Arguments
Applicant's arguments filed 21 Dec. 2021 regarding the withdrawal of claim 9 have been fully considered but they are not persuasive. 
Applicant remarks that claim 9 should not be withdrawn because claim 9 requires that the model is trained to distinguish between leiomyosarcoma and rhabdomyosarcoma, as elected in the first sub-species election (Applicant’s remarks at pg. 16, para. 2 to 4).
This argument is not persuasive. In the election requirement mailed 05 April 2021, Applicant was required to elect a single combination of at least two cancer types from the recited groups, in define only an element or subcombination common to the several species. In general, a generic claim should require no material element additional to those required by the species claims, and each of the species claims must require all the limitations of the generic claim. See MPEP 806.04(d). In this case, claim 9 recites a combination of a large number of cancer types (i.e. greater than 20) that requires cancer types other than those elected in Applicant’s response filed 04 June 2021. Therefore, claim 9 is not generic to the above elected species given it recites cancer types in addition to those elected by in Applicant’s response filed 04 June 2021. As such, claim 9 is withdrawn. 

Priority
Applicant’s claim for the benefit of prior-filed applications, U.S. Non-Provisional App. No. 15/930,234 filed 12 May 2020, U.S. Provisional App. No. 62/983,488 filed 28 Feb. 2020, U.S. Provisional App. No. 62/855,750 filed 31 May 2019, U.S. Provisional App. No. 62/902,950, filed 19 Sept. 2019, and U.S. Provisional App. No. 62/847,859 filed 14 May 2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 14 May 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 Dec. 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The objection to the drawings received 15 Jan. 2021 as failing to comply with 37 CFR 1.84(p)(5) has been withdrawn in view of amendments to the specification received 21 Dec. 2021.
The objection to the drawings received 15 Jan. 2021 for containing figures executed in color has been withdrawn in view of Applicant’s arguments at pg. 17, para. 34 and the granted petition to accept color drawings received 29 April 2021. 

Specification
The amendments to the specification received 21 Dec. 2021 have been entered.

Claim Interpretation
The interpretation of claims 1 and 27 regarding not requiring a step of obtaining sequence reads from RNA and DNA molecules, respectively, in the Office action mailed 22 June 2021 has been withdrawn in view of clam amendments received 21 Dec. 2021.
Claim 1 recites “(D)… a model trained to distinguish between each cancer type in a set of at least 60 cancer types”, which is interpreted as a product-by-process limitation. Therefore, the limitation only serves to define the process in which the classification model was previously made, but a step of training the classification model to distinguish between each cancer type of at least 60 cancer types is not required within the metes and bounds of the claim. See MPEP 2113.
Claim 19 recites “…wherein the at least 75 genes were selected from a subset of all genes satisfying a variance threshold in a training dataset”, which is interpreted as a product-by-process limitation. Therefore, the limitation only serves to define the process in which the at least 75 genes were decided, but a step of selecting the at least 75 genes from a subset of genes satisfying a variance threshold in a training dataset is not required within the metes and bounds of the claim.
Claim 20 recites “k-mer hashing based pseudoalignment”. The term “pseudoalignment” is interpreted to mean read assignment to target sequences without any base-level sequence alignment, as understood by one of ordinary skill in the art. Therefore “k-mer hashing based 
Claim 26 recites “…wherein the classification model was trained, at least in part, using iterative clustering of RNA expression data from a training data set”, which is interpreted as a product-by-process limitation. Therefore, the limitation only serves to define the process in which the classification model was previously trained, but a step of training the classification model using iterative clustering of RNA expression data from a training data set is not required within the metes and bounds of the claim. 
Claim 27 recites “outputting a clinical report comprising:…when a pair of a respective cancer type in the list of respective cancer types and a gene in the list of respective genes matches with a respective targeted cancer therapy, in a plurality of targeted cancer therapies, a recommendation for treatment of the subject comprising administration of the respective targeted cancer therapy”. Accordingly, the limitation is interpreted to require outputting a clinical report that comprises a recommendation to administer the respective targeted cancer therapy, but does not require a step of administering the respective targeted cancer therapy.

Response to Arguments
Applicant's remarks filed 21 Dec. 2021 regarding the claim interpretations at pg. 17, para. 6 to pg. 18 para. 3 and para. 5 have been fully considered but they do not present any arguments. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 27 and 30 under 35 U.S.C. 112(b) in the Office action mailed 22 June 2021 has been withdrawn in view of claim amendments received 21 Dec. 2021.

Claim 39 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment. 
Claim 39 is indefinite for recitation of “…wherein the sequencing is next generation RNA-seq”. It’s unclear which embodiments of RNA-seq are intended to be included within the metes and bounds of “next generation RNA-seq”. Applicant’s specification at para. [00143] discloses that RNA-seq is a methodology for RNA profiling based on next-generation sequencing. As such, it’s unclear in what way next generation RNA-seq is different than RNA-seq. Therefore, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is being interpreted to mean “wherein the sequencing is RNA-seq”. It is further noted that claim 40, which depends from claim 39, serves to clarify the metes and bounds of “next-generation RNA-seq”, and thus is not indefinite. 

Response to Arguments
Applicant's arguments filed 21 Dec. 2021 35 U.S.C. 112(b) at pg. 18, para. 6 to 19, para. 3 to  have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above. 

Claim Rejections - 35 USC § 101
The rejection of claims 1, 6, 11-13, 16-21, 24-27, and 30 under 35 U.S.C. 101 in the office action mailed 22 June 2021 has been withdrawn in view of claim amendments and arguments received 21 Dec. 2021.
Applicant’s arguments, see pg. 25, para. 3 to pg. 29, para. 2, filed 21 Dec. 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive. Applicant remarks that the claimed method represents an improvement to methods for diagnosing cancer patients by reducing the time, material, and cost to test for large numbers of different cancer types by requiring a single 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 16, 18-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. (US 2015/0329921 A1; Pub. Date: 19 Nov. 2015) in view of Zhao et al. (Comparison of RNA-Seq by poly(A) capture, ribosomal RNA depletion, and DNA microarray for expression profiling, 2014, BMC Genomics, 15:419, pg. 1-11) in the Office action mailed 22 June 2021 has been withdrawn in view of claim amendments received 21 Dec. 2021.
The rejection of claims 6 and 17 under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., as applied to claim 1 above, and further in view of Davicioni et al. (Diagnostic and Prognostic Sarcoma Signatures, 2008, Mol Diag. Ther., 12(6), pg. 359-374) in the Office action mailed 22 June 2021 has been withdrawn in view of claim amendments received 21 Dec. 2021.
The rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., as applied to claim 1 above, and further in view of Rinaldo et al. (US 2015/0294075 A1; Pub. Date: 15 Oct. 2015) in the Office action mailed 22 June 2021 has been withdrawn in view of claim amendments received 21 Dec. 2021.
The rejection of claims 20-21 under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., as applied to claim 1 above, and further in view of Bray et al. (Near-optimal 
The rejection of claims 24-25 under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., as applied to claim 1 above, and further in view of Thompson et al. (Cross-platform normalization of microarray and RNA-seq data for machine learning applications, 2016, PeerJ, 4:e16121, pg. 1-19) in the Office action mailed 22 June 2021 has been withdrawn in view of claim amendments received 21 Dec. 2021.
The rejection of claims 27 and 30 under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., as applied to claim 1 above, and further in view of Kingsmore et al. (US 2015/0310163 A1; Pub. Date: 29 Oct. 2015) and  Rinaldo et al. (US 2015/0294075 A1; Pub. Date: 15 Oct. 2015) in the Office action mailed 22 June 2021 has been withdrawn in view of claim amendments received 21 Dec. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1, 16, 18-19, 26, and 30-41 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. (US 2015/0329921 A1; Pub. Date: 19 Nov. 2015; previously cited) in view of Zhao et al. (Comparison of RNA-Seq by poly(A) capture, ribosomal RNA depletion, and DNA microarray for expression profiling, 2014, BMC Genomics, 15:419, pg. 1-11; previously cited) and Flynn et al. (Pan-cancer machine learning predictors of tissue of origin and molecular subtype, 2018, bioRxiv, pg. 1-38; newly cited.). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 1, Erlander et al. shows a method for classifying a cancer of a tumor sample (i.e. a cancerous tissue) of a subject (Abstract; [0003])) comprising, using a computer system comprising a processor and computer readable storage device (i.e. memory) storing instructions for performing the following steps ([0091]-[0093]):
Erlander shows determining the gene expression levels of mRNA (i.e. mRNA abundance values) for 87 genes (i.e. at least 75 genes) (claim 4) using a DNA Microarray from the tumor sample ([0030]-[0031]; [0036]).
Erlander et al. shows applying the expression levels of gene sequences from the sample to a classification algorithm (i.e. a model) trained on a training set of 54 known tumor types ([0009]; [0063]).
Erlander et al. shows the model classifies if the sample contains or does not contain each of the 54 cancer types (i.e. the model provides an indication of whether the cancerous tissue is the respective cancer type) (claim 3).
Erlander et al. shows the cancer types includes leiomyosarcoma, liposarcoma, osteosarcoma, and synovial sarcoma (i.e. at least two cancer types from the class of sarcoma cancers) (claim 3).
Regarding claim 18, Erlander et al. shows determining the gene expression levels of mRNA for 87 genes (i.e. from 75 to 500 genes) (claim 4), wherein the gene expression levels correspond to normalized expression levels (i.e. relative mRNA abundance values) ([0031]; [0036]).
Regarding claim 19, Erlander et al. shows the 84 genes were selected based on clustering techniques or based on a lack of correlation between the expression of a gene with other genes used for classifying ([0045]). Furthermore, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 I. Accordingly, the selected genes (i.e. the product) by the method of Erlander et al. is the same as the product of the claimed process (i.e. selected genes), and Erlander shows the limitation of claim 19.
Regarding claim 26, Erlander et al. shows the classification model is a trained classification model trained on levels of gene expression from a training set ([0063]). As discussed above for claim 19, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, the classification model trained by gene expression data of Erlander et al. is the same as the product (i.e. the classification model trained on gene expression data) obtained by iterative clustering of RNA expression data from a training set. Therefore, Erlander et al. shows the limitation of claim 26.
Regarding claim 41, Erlander et al. shows the expression data is determined from a tumor sample from the subject ([0071];[0073]).

Erlander et al. does not show the following limitations:
Regarding claims 1 and 39-40, Erlander et al. does not show sequencing a plurality of RNA molecules from the cancerous tissue using RNA-seq, including, paired-end sequencing, as recited in claims 39-40, thereby obtaining a first plurality of sequence reads of RNA form the cancerous tissue; and obtaining, in electronic format, one or more data structures that collectively comprise the first plurality of sequence reads, wherein the first plurality of sequence reads is obtained from a plurality of RNA molecules from a biopsy of the somatic tissue obtained from the subject. However, these limitations were was known in the art, before the effective filing date of the claimed invention, as shown by Zhao et al.
Further regarding claim 1, Erlander et al. does not show the model distinguishes between a set of at least 60 cancer types. However, as discussed above, Erlander et al. shows the model distinguishes between 54 cancer types ([0009]; [0063]). Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Flynn et al.  
Regarding claim 16, Erlander et al. does not show the first plurality sequence reads is at least 10,000 sequence reads. However this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Zhao et al.
Regarding claim 30, Erlander et al. does not show administering a treatment selected from the group that includes bevacizumab to the subject. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Flynn et al.
Regarding claims 31-38, Erlander et al. does not disclose the corresponding first indication is on a continuous scale representing a likelihood or a probability that the cancerous tissue is or is not the respective cancer type or a discrete scale that is discrete-binary, as recited in claims 31-34. Erlander et al. further does not disclose the model provides a corresponding second indication on a continuous scale that is a probability or likelihood of whether the cancerous tissue is or is not the respective cancer type in addition to the corresponding first indication being a discrete 

Regarding claims 1 and 39-40, Zhao et al. overviews RNA-seq and DNA microarrays (Abstract), which includes sequencing RNA from tumor samples using paired-end RNA-seq to generate sequencing reads and then processing the sequencing reads from RNA-seq using software (Abstract; pg. 9, col. 2, para. 2 to pg. 10, col. 1, para. 1), which shows the sequencing reads were obtained in electronic format in a data structure).  Zhao et al. further shows that RNA sequencing provides consistent quantification and is superior to DNA microarrays in terms of the dynamic range, sampling depth, and independence from pre-existing sequencing information (pg. 2, col. 1, para. 1). 
Further regarding claim 1, Flynn et al. discloses a machine learning classifier for predicting cancer types using gene expression signatures (Abstract), which includes utilizing gene expression profiles to classify a tumor sample into one of 33 cancer cohorts, including the cancer types of Glioblastoma multiforme (GBM), Acute Myeloid Leukemia (LAML), brain lower grade glioma (LGG), rectum adenocarcinoma (READ), testicular germ cell tumors (TGCT), uterine copus endometrial carcinoma (UCEC), uterine carcinosarcoma (UCS), and uveal melanoma (UVM) (i.e. 8 cancer types) (pg. 6, section 2.1.1; Table 1; Figure 1-2), which are not one of the 54 cancer types classified by Erlander et al. ([0055]). Flynn et al. further discloses identifying the primary origin of metastatic cancer is of great importance for designing treatment given patients can be given site specific therapy with significant improvement in clinical outcome when the tissue of origin is known (pg. 2, para. 1).
Regarding claim 16
Regarding claim 30, Flynn et al. discloses bevacizumab is a monoclonal antibody can be administered to and is beneficial to patients with ovarian cancer (pg. 5, para. 2).
Regarding claims 31-38, Flynn et al. further discloses the model can include a support vector machine classifier that outputs two indications of whether the cancerous tissue is the respective cancer type, including a binary classification for each cancer type (i.e. a discrete scale that is binary) (pg. 11, para. 3; pg. 24, para. 1; Figure 2) and a positive predictive value for the classification for each cancer type (i.e. a likelihood that the cancer type is actually the predicted cancer type on a continuous scale) (pg. 26, para. 2; Figure 2, e.g. “Pos pred value” and counts of patients; Figure 7A). Furthermore, the positive predictive value for each cancer type shown by Flynn et al. is also necessarily an indication that the cancer type is not the respective cancer type, given this is 1 minus the probability that the cancer type is the respective cancer type. 
It would have been prima facie obvious to one of ordinary skill in the art, to have modified the obtained DNA microarray data shown by Erlander et al. ([0030]; [0060]), to have sequenced the RNA molecules from a cancerous tissue to obtain a first plurality of at least 10,000 sequence reads, and then obtained, in electronic format, one or more data structures that collectively comprise the first plurality sequence reads, as shown by Zhao et al. (pg. 9, col. 1, para. 3 to pg. 10, col. 1, para. 1; pg. 2). One of ordinary skill in the art would have been motivated to combine the methods of Erlander et al. and Zhao et al. to provide expression data that has an improved dynamic range, sampling depth, and independence from pre-existing sequencing information compared to expression data obtained DNA microarrays (as used in Erlander et al.), as shown by Zhao et al. (pg. 2, col. 1, para. 1). This modification would have had a reasonable expectation of success because both DNA microarrays and RNA-seq can produce gene expression data, as shown by Zhao et al. (Abstract). 
It would have been further prima facie obvious to one of ordinary skill in the art to have modified the model for classifying 54 cancer types of Erlander et al. to have been further able to differentiate between the 8 additional cancer types shown by Flynn et al. (pg. 6, section 2.1.1; Table 1; Figure 
It would have been further prima facie obvious to one of ordinary skill in the art to have modified the method of Erlander et al. to have further administered the subject with bevacizumab, as shown by Flynn et al. (pg. 5, para. 2). One of ordinary skill in the art would have been motivated to modify the method of Erlander et al. with the method of Flynn et al. in order to provide beneficial treatments to patients with ovarian cancer, as shown by Flynn et al. (pg. 5, para. 2). This modification would have had a reasonable expectation of success given Erlander et al. discloses classifying patients with ovarian cancer ([0056], e.g. cancer in ovary tissue). Therefore, the invention is prima facie obvious.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, and further in view of Davicioni et al. (Diagnostic and Prognostic Sarcoma Signatures, 2008, Mol Diag. Ther., 12(6), pg. 359-374; previously cited). This rejection is newly recited and necessitate by claim amendment. 
Regarding claim 6
Regarding claim 6, Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show the set of at least 60 cancer types includes rhabdomyosarcoma. 
Regarding claim 17, Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show the first set of gene sequence features for the subject comprise relative mRNA abundance values for at least 200 genes. 
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Davicioni et al. 
Regarding claim 6, Davicioni et al. overviews diagnostic expression signatures for various sarcomas, including rhabdomyosarcoma (Abstract), which includes using diagnostic gene expression signatures in a classification model to distinguish rhabdomyosarcoma from types of tumors (pg. 361, col. 1, para. 1 to pg. 362, col. 1, para. 3). Davicioni et al. further shows that an accurate diagnosis of small, round, blue cell tumors (SRBCT), which includes rhabdomyosarcoma, is critical since treatment options, therapy response, and prognosis vary for patients with these cancers (pg. 361, col. 1, para. 1 to col. 2, para. 1).
Regarding claim 17, Davicioni et al. further shows a 293-gene expression signature that can distinguish between over 16 different classes of sarcomas (pg. 365, col. 1, para. 1).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the classification model made obvious by Erlander in view of Zhao et al. and Flynn et al., as applied to claim 1 above, to have further included rhabdomyosarcoma in the set of cancer types, as shown by Davicioni et al. (pg. 361, col. 1, para. 1 to pg. 362, col. 1, para. 3). The motivation would have been to allow for an accurate diagnosis of rhabdomyosarcoma, which is critical for selecting appropriate treatment options, as shown by Davicioni et al. (pg. 361, col. 1, para. 1 to col. 2, para. 1). This modification would have had a reasonable expectation of success because Davicioni provides a gene signature capable of distinguishing between rhabdomyosarcoma and other cancer types (pg. 361, 
It would have been further prima facie obvious to have modified the classification model made obvious by Erlander in view of Zhao et al. and Flynn et al., as applied to claim 1 above, to have used the 293 gene-expression signature shown by Davicioni et al. (pg. 365, col. 1, para. 1). The motivation would have been to provide a model that can distinguish between over 16 different classes of sarcomas, as shown by Davicioni et al. (pg. 365, col. 1, para. 1). This modification would have had a reasonable expectation of success because both Erlander et al. and Davicioni et al. utilize gene expression signatures. Therefore, the invention is prima facie obvious.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, and further in view of Rinaldo et al. (US 2015/0294075 A1; Pub. Date: 15 Oct. 2015; previously cited). This rejection is newly recited and necessitate by claim amendment. 
Regarding claim 11, Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show outputting a report comprising a ranked list of the respective cancer types, in the set of at least 60 cancer types, that each have a likelihood satisfying a threshold likelihood.
Regarding claim 12, Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show the ranked list of the respective cancer types consists of the three respective cancer types, in the set of at least 60 cancer types, having the highest likelihood that the cancerous tissue is the respective cancer type.
Regarding claim 13
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Rinaldo et al.
Regarding claims 11-13, Rinaldo et al. shows a method for diagnosing patients with one of several conditions (Abstract), which includes generating a report of possible conditions that have a likelihood score satisfying a threshold likelihood ([0056]; FIG. 4C, e.g. informative results with thresholds for each guideline), including the respective ranking of the condition (i.e. a ranked list of conditions) ([0033]; FIG. 4C-D), as recited in claim 11. Rinaldo et al. further shows the clinical report includes a list of all conditions, which includes conditions that are conclusively not informative ([0059]; FIG. 4D), such that the conditions do not satisfy the threshold score ([0056]; FIG. 4E), as recited in claim 13. Rinaldo et al. further shows this multi-condition comparison tool can allow for a physician to narrow down a differential diagnosis ([0006]) and further provides a physician with better information that allows for the physician to better diagnose the patient ([0007]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, to have further outputted a report comprising a ranked list of the respective cancer types that each have a likelihood satisfying a threshold likelihood and a list of excluded cancer types that each have a likelihood that does not satisfy the threshold likelihood, as shown by Rinaldo et al. ([0033]; [0056]; [0059]; FIG. 4C-E). One of ordinary skill in the art would have been motivated to combine the method made obvious by Erlander et al. in view of Zhao et al. and Flynn et al. with the method of Rinaldo et al. in order to provide a physician with information that allows for the physician to better diagnose a patient, as shown by Rinaldo et al. ([0006]-[0007]). This modification would have had a reasonable expectation of success because Erlander shows determining a classification for several conditions, which could be displayed according to the method of Rinaldo. 
Regarding claim 12, the limitation of displaying a ranked list consisting of the three cancer types with the highest likelihood that the somatic tissue is the respective cancer type is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to displaying a ranked list of all cancer types, which includes the three cancer types with the highest likelihood, as shown by Rinaldo et al. ([0056]; FIG. 4C). Therefore, displaying a list of ranked cancer types that comprises cancer types with a likelihood satisfying a threshold ratio, as shown by Rinaldo et al. ([0056]; FIG. 4C) would perform equally as well in displaying the three cancer types with the highest likelihood, given the ranked list of Rinaldo et al. includes the three cancer types with the highest likelihood, and such a modification fails to patentably distinguish over Rinaldo et al. Therefore, the invention is prima facie obvious.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, and further in view of Bray et al. (Near-optimal probabilistic RNA-seq quantification, 2016, Nature Biotechnology, 34(5), pg. 525-527; previously recited). This rejection is newly recited and necessitate by claim amendment. 
Regarding claim 20, Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show the relative mRNA abundance values are quantitated by k-mer hashing-based pseudoalignment to an exome reference construct.
Regarding claim 21, Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show the relative mRNA abundance values are normalized relative to the total number of transcripts in the first plurality of sequence reads.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Bray et al.
Regarding claims 20-21, Bray et al. discloses a method for RNA-seq quantification (Abstract), which includes using a fast hashing of k-mers pseudoaligned to a transcriptome de 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relative mRNA abundance values made obvious by Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, to have determined the mRNA abundance values by a k-mer hashing-based pseudoalignment to an exome reference construct and normalized the values relative to the total number of transcripts in the first plurality of sequence reads, as shown by Bray et al. (pg. 525, col. 2, para. 2; pg. 528, col. 2, para. 2). One of ordinary skill in the art would have been motivated to modify the method made obvious by Erlander et al. in view of Zhao et al. and Flynn et al. with the method of Bray et al. to avoid alignment to individual bases, thereby removing a major computational bottleneck in RNA-seq analysis, as shown by Bray et al. (Abstract). This modification would have had a reasonable expectation of success because both Erlander in view of Zhao et al. and Bray et al. involve the analysis of mRNA abundance from RNA-seq data. Therefore, the invention is prima facie obvious.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, and further in view of Thompson et al. (Cross-platform normalization of microarray and RNA-seq data for machine learning applications, 2016, PeerJ, 4:e16121, pg. 1-19; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 24-25, Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show the model comprises a multinomial logistic regression algorithm. 
Regarding claims 24-25, Thompson et al. shows a method for predicting cancer subtype or class using gene expression data  (pg. 4, para. 2; pg. 6, para. 5-6). Thompson et al. further shows LASSO logistic regression builds a particularly efficient model of features, using only the variables that are most informative (pg. 6, para. 6).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the classification model made obvious by Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, to have been a multinomial logistic regression algorithm, as shown by Thompson et al. (pg. 4, para. 2; pg. 6, para. 5-6). One of ordinary skill in the art would have been motivated to modify the method made obvious by Erlander et al. in view of Zhao et al. and Flynn et al. with the method of Thompson et al. to build a particularly efficient model of features, using only the variables that are most informative, as shown by Thompson et al. (pg. 6, para. 6). This modification would have had a reasonable expectation of success because Erlander et al. shows that classification algorithms are known to one of ordinary skilled in the art, and the multinomial logistic regression algorithm of Thompson et al. also uses gene expression data. Therefore, the invention is prima facie obvious.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, and further in view of Kingsmore et al. (US 2015/0310163 A1; Pub. Date: 29 Oct. 2015) and  Rinaldo et al. (US 2015/0294075 A1; Pub. Date: 15 Oct. 2015; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 27, The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are 

Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show the following limitations:
Regarding claim 27, Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show sequencing a plurality of DNA molecules from the cancerous tissue, thereby obtaining a second plurality of sequence reads of DNA from the cancerous tissue; obtaining, in electronic format, the second plurality of sequence reads; identifying, from the second plurality of sequence reads, a respective level of support for actionable mutations in each of a plurality of genes in the genome of the somatic tissue; and outputting a clinical report comprising: a list of respective genes, in the plurality of genes, for which actionable mutations were validated based on the corresponding level of support identified from the second plurality of sequence reads. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Kingsmore et al.
Further regarding claim 27, Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, does not show the clinical report comprises a list of respective cancer types, in 
Regarding claim 27, Kingsmore et al. shows a method for translating genome analysis to clinical findings (Abstract), which includes sequencing DNA molecules from a sample to generate sequence reads ([0079]),  obtaining the sequence reads from a whole-genome sequencing analysis using software (i.e. in an electronic format) ([0042]; Table S1). Kingsmore et al. further shows analyzing the sequencing data (i.e. the plurality of reads) to call variants within candidate genes ([0046]), and prioritizing variants by allele frequency, likelihood of a functional consequence, and relevance to conditions, including categorizing the variants by likelihood of pathogenicity (i.e. identifying a level of support for actionable mutations in each of a plurality of genes) ([0063]; [0162]; [0165]). Kingsmore et al. shows displaying a list of genes, in addition to diseases, that contain variants associated with the patient symptoms, including mutations responsive to targeted therapy ([0004], e.g. mutations in SPR gene responsive to serotonin reuptake inhibitors) that meet certain criteria (i.e. mutations were validated based on a corresponding level of support) (FIG. 6; [0030]; [0200]-[0201]). Kingsmore et al. further shows this method of analyzing genomic variant information leads to tailored appropriate interpretation of causality of genetic variants in the context of particular patients ([0016]).
Further regarding claim 27
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, to have sequenced a plurality of DNA molecules from a sample to obtain a second plurality of sequence reads of DNA from the cancerous tissue, obtained, in electronic format, the second plurality sequence reads from the biopsy of the subject, identified a respective level of support for actionable mutations in each of a plurality of genes in the genome of the sample, and outputted a clinical report comprising a list of respective genes in the plurality of genes, for which actionable mutations had a corresponding level of support identified from the sequencing reads, as shown by Kingsmore et al. ([0030]; [0042]; Table S1; [0046]; [0063]; [0079]; [0162];[0165]; [0200]-[0201]; FIG. 6). One of ordinary skill in the art would have been motivated to combine the method made obvious by Erlander et al. in view of Zhao et al. and Flynn et al. with the method of Kingsmore et al. to allow for tailored appropriate interpretation of causality of genetic variants in a patient-specific context, as shown by Kingsmore et al. ([0016]). This modification would have had a reasonable expectation of success because Kingsmore et al. also pertains to determining the likelihood of multiple diseases ([0016]; FIG. 5).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Erlander et al. in view of Zhao et al. and Flynn et al., as applied to claim 1 above, to have further outputted a list of respective cancer types, in the set of at least 60 cancer types, that have a likelihood satisfying a threshold likelihood, as shown by Rinaldo et al. ([0056]; FIG. 4C). One of ordinary skill in the art would have been motivated to combine the method made obvious by Erlander et al. in view of Zhao et al. and Flynn et al., with the method of Rinaldo et al.  to provide a physician with information that allows for the physician to better diagnose a patient, as shown by Rinaldo et al. ([0006]-[0007]). This modification would have had a reasonable expectation of prima facie obvious.

Response to Arguments
Applicant's arguments filed 21 Dec. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks the combination of references does not disclose a model trained to distinguish between each cancer type in a set of 60 cancer types, and therefore the rejection of claim 1 and dependent claims 16, 18-19, and 26 should be withdrawn  (Applicant’s remarks at pg. 31, para. 2-6).
This argument is not persuasive because they do not take into account the newly recited reference Flynn et al.

Applicant remarks that the additional cited references for claims 6, 11-13, 17, 20-21, 24-25, 27, and 30 also do not disclose a model trained to distinguish between each cancer type in a set of 60 cancer types, and therefore the rejection of the claims should be withdrawn (Applicant’s remarks at pg. 32, para. 1 to 35, para. 3).
This argument is not persuasive for the same reasons discussed above for claim 1.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631